                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                      )      CASE NO. 5:18 CR 182-008
                                               )
         Plaintiff                             )      JUDGE SOLOMON OLIVER, JR.
                                               )
    v.                                         )      ORDER ACCEPTING PLEA
                                               )      AGREEMENT, JUDGMENT AND
GILBERT TREVISO-GARCIA,                        )      REFERRAL TO U.S. PROBATION
                                               )      OFFICE
      Defendant                                )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Thomas M. Parker, regarding the change of plea hearing of Gilbert Treviso-Garcia,

which was referred to the Magistrate Judge with the consent of the parties.

           On April 11, 2018, the government filed a four count Indictment, charging Defendant

Treviso-Garcia in counts 1 and 2. On August 1, 2019 a 13 count Superseding Indictment was filed

charging Defendant Treviso-Garcia in counts 1, 2 and 8, with Conspiracy to Manufacture and

Possession with Intent to Distribute a Controlled Substance, in violation of 21:841(A)(1) and

(b)(1)(A) and 846, Manufacture and Possession with Intent to Distribute a Controlled Substance, and

Aiding and Abetting, in violation of 21:841(A)(1), (b)(1)(A) and 18:2, and Interstate Travel in Aid

of Racketeering, in violation of 18:2 and 1952(a)(3), respectively. Defendant Treviso-Garcia was

arraigned on January 11, 2019 and entered a plea of not guilty to Counts 1, 2 and 8 of the

Superseding Indictment, before this court. On August 8, 2019, Magistrate Judge Parker, received

Defendant Treviso-Garcia’s plea of guilty to counts 1 and 2 of the Superseding Indictment, and

issued a Report and Recommendation (“R&R”), concerning whether the plea should be accepted and

a finding of guilty entered.
         Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

         On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant Kelly

is found to be competent to enter a plea and to understand his constitutional rights. He is aware of

the charges and of the consequences of entering a plea. There is an adequate factual basis for the

plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Treviso-Garcia is adjudged guilty to counts 1 and 2 of the

Superseding Indictment, in violation of 21:841(A)(1) and (b)(1)(A) and 846, and 21:841(A)(1),

(b)(1)(A) and 18:2. This matter was referred to the U. S. Probation Department for the completion

of a pre-sentence investigation and report. Sentencing will be on November 12, 2019 at 2:00 p.m.

in Courtroom 17A, Carl B. Stokes United States Court House, 801 West Superior Avenue,

Cleveland, Ohio.

         IT IS SO ORDERED.

                                                  /s/SOLOMON OLIVER, JR.
                                                  UNITED STATES DISTRICT JUDGE
September 12, 2019
